Appeal by defendant from a judgment of the County Court, Westchester County (Cowhey, J.), rendered January 14,1983, convicting him of attempted aggravated assault upon a police officer, criminal possession of a *867weapon in the second degree (five counts), robbery in the first degree (two counts), and criminal use of a firearm in the first degree (two counts), upon a jury verdict, and imposing sentence.
Judgment affirmed.
Our review of the record establishes that the People proved beyond a reasonable doubt that defendant intended to injure a police officer. The police officer’s unimpeached testimony established that defendant aimed the gun and fired at him, not at a police dog. The jury clearly chose to credit this testimony and we find no reason in the record to disturb the jury’s determination.
Moreover, we hold that the Westchester County Court properly exercised jurisdiction over this matter pursuant to CPL 20.40 (4) (c).
We have reviewed defendant’s remaining claims and find that they lack merit. Lazer, J. P., Gibbons, O’Connor and Brown, JJ., concur.